UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 2, 2011 UNUM GROUP (Exact name of registrant as specified in its charter) Delaware 001-11294 62-1598430 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Fountain Square Chattanooga, Tennessee 37402 (Address of principal executive offices)(Zip Code) (423) 294-1011 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On February 2, 2011, Unum Group (“Unum Group” or the “Company”), a Delaware corporation, issued a news release reporting its results for the fourth quarter of 2010, a copy of which is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Also on February 2, 2011, Unum Group posted on its website at www.unum.com the Statistical Supplement relating to its financial results for the fourth quarter of 2010.A copy of the Statistical Supplement is furnished herewith as Exhibit 99.2 and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information included or incorporated in this Item 2.02, including Exhibits 99.1 and 99.2, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall such information and exhibits be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 8.01Other Events. Share Repurchase Program On February 2, 2011, the Company issued a news release announcing that its Board of Directors has authorized the repurchase of up to an additional $1 billion of its common stock over the next 18 months.This amount is in addition to the $144.3 million remaining on its previous authorization.The share repurchase authorization may be modified, extended or terminated by the Board of Directors at any time. A copy of the news release concerning the share repurchase authorization is attached hereto as Exhibit 99.3 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits.The following exhibits are filed or furnished with this Report: News release of Unum Group dated February 2, 2011, concerning earnings for the fourth quarter of 2010. Statistical Supplement of Unum Group for the fourth quarter of 2010. News release of Unum Group dated February 2, 2011, concerning share repurchase authorization. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Unum Group (Registrant) Date:February 2, 2011 By: /s/Susan N. Roth Name: Susan N. Roth Title: Vice President, Transactions, SEC and Corporate Secretary INDEX TO EXHIBITS EXHIBIT News release of Unum Group dated February 2, 2011, concerning earnings for the fourth quarter of 2010. Statistical Supplement of Unum Group for the fourth quarter of 2010. News release of Unum Group dated February 2, 2011, concerning share repurchase authorization.
